PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,810,212
Issue Date: October 12, 2010
Application No. 12/093,361
Filed: May 12, 2008
For: FURNITURE HINGE WITH DAMPING DEVICE

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 18, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

(i) Calculation of the deficiency owed.  The deficiency owed for each previous fee erroneously paid as a small entity is the difference between the current fee amount (for other than a small entity) on the date the deficiency is paid in full and the amount of the previous erroneous (small entity) fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously erroneously paid as a small entity. Where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously) paid in error;”  Emphasis added.

37 CFR 1.28(c)(2)(ii) goes on to say:   

(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information:

Each particular type of fee that was erroneously paid as a small entity, (e.g., basic   statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;

The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;
 
The deficiency owed amount (for each fee erroneously paid); and

The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section

The instant request does not fully comply with the itemization requirements (A), (C) and (D) as listed above.  The line item issue fee fails to comply with the Calculation of the deficiency owed. Where a fee is paid in error as small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency was paid in full, the deficiency owed is equal to the amount (previously) paid in error. Since the applicant may not receive benefit of paying a lower fee for the issue fee, no subtractions may be used to reduce the total deficiency owed. Applicant must refer to the appropriate fee schedule for the proper issue fee when calculating the deficiency owed. Thus, applicant should submit a proper itemization in compliance with 37 CFR 1.28(c) that provides the correct deficiency amount owed for the issue fee, and the correct total deficiency payment owed for the issue fee. 

Furthermore, the applicant has incorrectly included a payment in the itemization of $255.00 with a payment date of May 12, 2008, for National Stage Search Fee all Other Situations. However, Office records indicate that a refund of $255.00 was processed on November 14, 2008 and a fee of $205.00 paid on May 12, 2008, for National Stage Search Fee Search Report Prepared and Provided to USPTO is not listed in the itemization. In addition, the applicant has included in the itemization fees erroneously paid as small entity, such as, the basic filing fee of $75.00, the search fee of $255.00 and the examination fee of $105.00 all paid on May 12, 2008. Unfortunately, the Office has no record of these fees being paid. Therefore, the deficiency owed amount for each fee erroneously paid and the total deficiency payment owed are incorrect. Petitioner is reminded to only list fees in the itemization that were erroneously paid in error.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450


			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Jamice Brantley at (571) 272-3814.  



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       








    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).